Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of (Group II, claims 4-20) in the reply filed on 11/25/2020 is acknowledged.
Claims 1-3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/2020.
Claims 4-20 are pending.
Claims 1-3 are withdrawn.
Information Disclosure Statement  
The information disclosure statement (IDS) filed on 04/23/2019 has been considered (see form-1449, MPEP 609). 
Drawings
The drawings filed on 04/23/2019 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 5-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 12 and 20 recites the language of “collected data having imperfectly synchronized time based among the multiple databases”. However, it is unclear to indicate what the distinction is between a perfectly synchronized and imperfectly synchronized time bases among the multiple database. Additionally, it is unclear how having a duration of the specified recording time interval in dependence upon time series information of the piece of data”.
Claim 5 recites the language of “a star schema including a fact table and a dimension table”.  However, it is unclear to indicate constitutes of a star schema.  See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of the claims.
Claims 5-11 and 13-20 are rejected for the same reasons because of depend on the based claims 5 and 12.
Appropriate correction is required.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed 
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
 
Claims 5-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US PGPUB 2016/0080243, hereinafter Kodama), in view of Froggatt (US PGPUB 2011/0273719, hereinafter Froggatt) and further in view of Ram et al. (US Patent 6,477,486, hereinafter Ram).
4.    (original) A method of storing and time-correlating real-time and queryable test results of a test of a device under test (DUT), where the test of the DUT results in a multitude of data streams of multiple aspects of the DUT (Kodama, e.g., [0028-0032], “…commands send control messages to the system under test (SUT)… Result commands specify information to be retrieved in-test and post-test from result collection databases. In some implementations, distributed in memory databases with dual interfaces implement in-test queries…”), the method comprising:
 	initiating the test applied to the DUT according to test configuration data to collect, among multiple databases, real-time data from the multitude of data streams for the multiple aspects of the DUT, the collected data including counters and fact-type values, the collected data having imperfectly synchronized time bases among the multiple databases and the collected data being collected from different sources asynchronously at different times (Kodama, e.g., [0049-0053] disclose collect test data, [0077-0079], “…a system under test 185 to simulate sources…into system under test 185 and receive routed traffic from system under test 185. Other types of testing scenarios (not shown in FIG. 1 for clarity sake) in addition to the two described left/right or east/west test examples (IPTV and RFC 2544) can be provided by test environment 100 to simulate traffic flows and types as desired to  [0105]-[0111], “…test frames are sent at a specific frame rate and the number of frames forwarded by the DUT is counted…”) and further see (244] for updating/synchronize time);
 
 	prior to applying the test to the DUT or during the application of the test on the DUT, specifying a user configurable recording time interval for recording the data collected among the multiple databases (Kodama, e.g., [0077-0080], “…data sources and data stores or other simulated entities to facilitate conducting test scenarios. We sometimes refer to opposing sides of the test scenario as first and second endpoints. For example, during a test involving IPTV, test harness 125 can provide input of simulated video programming such as television content, Video on Demand (VoD) or the like to system under test 185 and can receive directed traffic from the system under test 185. In another example, during a test involving RFC 2544 routing, test harness 125 can provide simulated traffic flows that can be introduced into system under test 185 and receive routed traffic from system under test 185. Other types of testing scenarios (not shown in FIG. 1 for clarity sake) in addition to the two described left/right or east/west test examples (IPTV and RFC 2544) can be provided by test environment 100 to simulate traffic flows and types as desired to facilitate certain types of testing…”) and further see [0127-0128] for tables of records (recording testing of DUT));
 	recording the data collected among the multiple databases according to the specified recording time interval, such that each piece of the recorded data is associated with a particular time interval, having a duration of the specified recording time interval, in dependence upon time series information of the piece of data (Kodama, e.g., [0123-0130], “…the test cases applied by the test harness to the system under test…a) instantiating objects, (b) performing test activities, and (c) generating report information…create subscriptions to polled results from devices within the SUT. These subscriptions include the database tables of record, timeout values to mark completion of a subscription, property lists by class name, and polling intervals...”); at 
 	a conclusion of the test, correlating the recorded data with the test configuration data about a test state in the respective time intervals (Kodama, e.g., [0123-0130], [0160], “…database tables of record, timeout values to mark completion of a subscription, property lists by class name, and polling intervals...”); and 
 	at the conclusion of the test or during the test performing a user defined query on the recorded data according to a user defined query time interval that is the same as or greater than the specified recording time interval (Kodama, e.g., [0206-0215], “…predetermined number of times iterating at the applied stress level, against a predetermined pass rate, and score the applied stress level as passed or failed. For example, iteration-verifier command can cause a query against databases collecting results of each iteration at the applied stress level and evaluate a pass/fail result for the iteration of the applied stress level from a response to the query…One or more result commands outside the bounded test commands reporting test results…”) (the examiner asserts user may defined the query to retrieve time interval of outside the bounded test command reporting test results = same or greater than the specified recording time interval).
	To make records clearer regarding to the language of “time series information of the piece of data” 
	However Froggatt, in an analogous art, discloses “time series information of the piece of data” (Froggatt, figs. 6-7, associating with texts description, [0045-0046], “…detection fiber 36 to the detection port of the transmission OFDR/OVA 50 is kept constant, any change in the arrival time of the detected light pulse must be caused by a change in the position of the detection fiber tip relative to the PLC being scanned. This measurement is repeated at multiple points along the DUT to construct a three dimensional set of data…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Froggatt and Kodama to measurement the collected scatter data at multiple locations within or on the DUT as a function of time that based on design test that performance from various devices to archiving in study the specific information to resolve and allows for accurate detection of small amounts of scatter test devices (Froggatt, e.g., [0006-0007]).
	Further to clarify the language of “test state in the respective time interval” (although as stated above the combination of Froggatt and Kodama functional disclose the features of a test state in the respective time interval).
However Ram, in an analogous art, discloses “test state in the respective time interval” (Ram, e.g., figs. 6 and 9, associating with text description, [col. 4, lines 7-48], “…relates the Mac Address to a lifetime bar code identifier of each DUT, a test identification, and a time stamp for the start of the test… showing only the most current state for the DUT…”). Thus, it would have been obvious to one of ordinary skill in the art Ram,  Froggatt and Kodama to determining the location of a DUT device by mapping a DUT, connected to a simple network management protocol enabled network, to a physical location to archiving in track throughout the build process on the burn racks and permits optimum usage of the burn rack space and saves wait time for systems which need to be loaded onto the burn racks (Ram, e.g., [col. 2, lines 5-55]).                                                 

As per as claim 5, the combination of Ram, Froggatt and Kodama disclose:
 (original) The method of claim 4, wherein the recorded data collected among the multiple databases is recorded into a database that implements a star schema including a fact table and a dimension table (Kodama, e.g., [0123-0124], “…generation of reports from test results stored in the database(s) during the testing. Charts, graphs, tables and other report types are available in select implementations to enable the end user to understand the performance of the system under test during the test process...”) and (Froggatt, e.g., [0045-0047], disclose dimension table).

As per as claim 6, the combination of Ram, Froggatt and Kodama disclose:
(original) The method of claim 4, wherein the time series information is timestamp information (Ram, e.g., figs. 6 and 9, associating with text description, [col. 4, lines 7-48]) and (Froggatt, e.g., figs. 6-7, associating with texts description, [0045-0046]).

As per as claim 7, the combination of Ram, Froggatt and Kodama disclose:
(original) The method of claim 6, wherein the recorded data is treated as dimensional if timestamps are not available (Ram, e.g., figs. 6 and 9, associating with text description, [col. 4, lines 7-48]) and (Froggatt, e.g., figs. 6-7, associating with texts description, [0045-0046]).

As per as claim 9, the combination of Ram, Froggatt and Kodama disclose:
(original) The method of claim 4, wherein the recorded data includes data-plane data and control-plane data (Froggatt, e.g., [0046] and [0063]).

As per as claim 10, the combination of Ram, Froggatt and Kodama disclose:
(original) The method of claim 4, further comprising providing, for display in a web user interface, results of the user defined query (Kodama, e.g., [0230-0231]).

As per as claim 11, the combination of Ram, Froggatt and Kodama disclose:
(original) The method of claim 4, further comprising changing a value of the user configured recording interval from one value to another value during the test applied to the DUT (Kodama, e.g., [0123-0130], “…the test cases applied by the test harness to the system under test…a) instantiating objects, (b) performing test activities, and (c) generating report information…create subscriptions to polled results from devices within the SUT. These subscriptions include the database tables of record, timeout values to mark completion of a subscription, property lists by class name, and polling intervals...”) and (Ram, e.g., figs. 6 and 9, associating with text description, [col. 4, lines 7-48]).

Claims 12-15 and 17-19 are  essentially the same as claims 5-7 and 9-11 except that they set forth the claimed invention as a non-transitory computer readable recording medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 5-7 and 9-11.

Claim 20 is essentially the same as claim 20 except that it set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 20.

Allowable Subject Matter
The prior art does not teach “when multiple pieces of data exist within the user defined query time interval for a particular aspect of the DUT, the user defined query on the recorded data provides a result based on at least one of determining a sum of the multiple pieces of data, determining an average of the multiple pieces of data, identifying a maximum value of the multiple pieces of data and identifying a minimum value of the multiple pieces of data".  Per the instant office action, claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additional Relevance Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.

a.	Neeley et al. (US PGPUB 2014/0266765, hereinafter Neeley; “Automatic Recording and Graphing of Measurement Data” disclose capturing measurement data from a measurement device using a mobile computing device and measure data from the one or more devices and graph of a time series values.
Neeley further teaches collecting measurement data ([0006-0007], of device under test ([0006-0007]). 
b.	Novak (US PGPUB 2018/0024204, hereinafter Novak) “UNIVERSAL POWER DISTRIBUTION TEST TOOL AND METHODOLOGY”, disclose monitoring at least three different test points of a device under test (DUT) and aggregating test data comprising signal information collected concurrently from at least three different test points of the DUT.
	Neeley further disclose collect and measure data of a device under test (DUT) ([0021-0022], further disclose “timer series data” in ([0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163